Title: Petition of Samuel Huntington and Others, before 25 April 1803
From: Huntington, Samuel and others
To: 


            
              
              
                        before 25 Apr. 1803
            
            The undersignd. Inhabitants of The State of Ohio beg leave to Represent that at the Mouth of Cuyahoga River (the Boundary line between the Settlements in the County of Trumbull and the lands where the Indian Title is yet Unextinguished) there are Annually large Assemblages of Indians Cheifly Ottowas Wyandotts Shawanoes Chipawas & Senecas Amounting from three hundred to five hundred. that it is the practice of those Indians to meet in the fall of the Year at Cleaveland a Town Situated within the County of Trumbull where Sd. River Emptyes into Lake Erie from whence they Proceed to their winters Hunt up Said river & the Other Adjacent Streams and Return again in the Spring with their Skins Sugar and Oil which they barter for goods with The Merchants of that place and Factors sent there from Detroit & Other places that their Trade has become of Considerable Consequence & would prove Highly usefull To both parties were it not for the Disputes and disorders that necessarily result from the want of an efficient force or of Some person Authorised to Interfere upon Certain Occasions. Constant Complaints are made by the Indians of The Incroachments of Our people in getting Grindstones from Quarries on their Side the Line this They apprehend justifies them in Stealing Our horses Cattle & Corn The unauthorised retakeing of These by Individual force on theire own ground furnishes a theme of reiterated Complaint. & the well known Customs of the Indians to make reprisals from any of The supposd. agressors often Exposes the Innocent to Suffer for the misdemeanors of the Guilty—When Complaints have been made by the Indians they have been Referd to the Superintendant of Indian affairs. the Distance of his residence has been so great that they have always Considered Even a Successfull application to him as amounting to the Same thing as a Denial of redress—and our own people for the Same reason have Chosen to pursue the Indians to their Own Towns and Take at any risque from their very Cabins their Stolen property by force. many disorders and Even Murder is Sometimes Committed under Our Doors at their meeting in the Spring & the Civil Authority has felt itself two weak to interpose for the Establishment of Tranquility or the Execution of Justice. their Numbers at such Times gives them Confidence and the Dispersed situation of our Frontier Settlements render it Impossible to Calculate on Our Safety in case of a Sudden or unexpected Contest with them—Most or all of these difficulties it is believed woud. be Removed by the appointment of a Superintendant of Indian affairs or Indian agent to Reside at Cleaveland—a Discription of Officers known to the Indians to whom they would look up with a Certainty of haveing their Greivances redressd. & to whoom our Own people might apply without the danger or Trouble of Carving out the measure of Justice they think due to themselves—The undersignd. further beg leave to suggest that in their Opinion there is no place within the United States that has not an Indian agent, where their is so much Necessity for one being the Dividing line between a rapidly populateing Country and Indian lands Inhabited by numerous Tribes long accustomed to hunt in the Neighbourhood of the Cuyahoga & to Dispose of their goods to the Traders at its mouth and they apprehend that the Appointment of Such Officer woud Tend to promote peace & good understanding between the people of this part of The State & their Indian Neighbours by Distroying in their Infancy all Causes of dissension and in this way prove Highly benificial to the United States as well as to those parts more Immediately Connected with Our Vicinity the undersignors from the Above mentioned Circumstances are Induced to request the President to appoint Such Superintendant or agent of Indian Affairs & with Such powers & Authority as he Shall Deem proper and Competant to effect the Object of his Appointment and They beg leave to Recomend for the Office Majr. Amos Spafford a Citizen of Said Cleaveland a man whose Constant Residence there & whose Acquaintance with the Indians & their Affairs & whose talents & Experience they believe will Qualify him to discharge it with fidelity & To universal acceptation
            
              Saml Huntington
              Amos Lusk
              Joseph Badger
              David Hudson
              Heman Oviatt
              George Kilborn
              Lewis Day
              Reuben Hammon
              Elijah Wadsworth
              Abijah Peck
              Matthew Steele
            
          